Citation Nr: 0032062	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-18 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether an April 1992 rating decision that denied a claim of 
entitlement to service connection for the postoperative 
residuals of Dupuytren's contracture of the left finger was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active duty from February 1958 to July 1967 
and September 1990 to June 1991.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the No. Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In an April 2000 statement, it appears that the veteran's 
representative raised the issue of new and material evidence, 
i.e., service medical records received after the April 1992 
rating decision, concerning the issue of service connection 
for the postoperative residuals of Dupuytren's contracture of 
the left finger.  This matter is referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  An April 1992 rating decision, of which the veteran was 
informed by letter later that month, denied service 
connection for postoperative residuals of Dupuytren's 
contracture of the left finger.

2.  The veteran did not file a notice of disagreement with 
the April 1992 decision.

3.  The veteran has not alleged specific errors of fact or 
law in the April 1992 decision so as to raise a valid claim 
of clear and unmistakable error (CUE).


CONCLUSION OF LAW

The veteran has not submitted a valid claim that there was 
clear and unmistakable error in the April 1992 rating 
decision that denied entitlement to service connection for 
the postoperative residuals of Dupuytren's contracture of the 
left finger.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 
C.F.R. § 3.105(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that he is entitled to service 
connection for postoperative residuals of Dupuytren's 
contracture of the left finger.  He claims that medical 
evidence of record in April 1992 supported a grant of service 
connection.  Thus, it appears that he intimates that VA did 
not properly weigh the evidence and that, therefore, the 
April 1992 rating decision was clearly and unmistakably 
erroneous.

Pursuant to 38 C.F.R. § 3.105(a), previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  It is currently alleged that there was 
CUE in the April 1992 rating decision denying service 
connection for postoperative residuals of Dupuytren's 
contracture of the left finger.  The Board has considered the 
claim of CUE in that decision in view of the guidance 
provided by the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court).  For the reasons set forth below, the 
Board concludes that the veteran has not alleged specific 
errors of fact or law in the April 1992 decision of the RO so 
as to raise a valid claim of CUE in that decision.  38 
U.S.C.A. §§ 5107, 7105 (West 1991); Newman, 5 Vet. App. 99 
(1993); see also Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court has held that for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the legal 
provisions effective at the time were improperly applied; a 
mere difference of opinion in the outcome of the adjudication 
does not provide a basis to find VA committed administrative 
error during the adjudication process.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253-54 (1991); Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robie v. Derwinski, 1 
Vet. App. 612, 614-15 (1991); see also Daimler v. Brown, 6 
Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  
In that regard, the Court has also held that VA's breach of 
the duty to assist cannot form a basis for a claim of CUE.  
Counts v. Brown, 6 Vet. App. 473, 480 (1994); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  "Similarly, neither can 
broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of error" form such a basis.  
Fugo, 6 Vet. App. at 44.

In this case, the RO denied service connection for 
postoperative residuals of Dupuytren's contracture of the 
left finger in an April 1992 rating decision.  It informed 
the veteran of this action by letter in April 1992.  The 
veteran did not file a notice of disagreement with this 
rating decision.  Consequently, that action became final.  
See 38 U.S.C.A. § 7105.  The basic argument advanced 
concerning CUE concerns the weight given to the medical 
evidence then of record.  As noted above, a disagreement with 
how the facts were weighed or evaluated does not constitute 
CUE.  As this is the sole basis for his claim of CUE in the 
April 1992 rating decision, his claim of CUE must fail.  See, 
Luallen, supra.


ORDER

The claim of CUE in an April 1992 rating decision denying 
service connection for the postoperative residuals of 
Dupuytren's contracture of the left finger is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

